Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

APPARATUS AND METHOD FOR CONTROLLING HYDROGEN PURGING

Examiner: Adam Arciero	S.N. 16/664,339	Art Unit: 1727         August 12, 2021

DETAILED ACTION

The Application filed on October 25, 2019 has been received.  Claims 9-16 are currently pending and have been fully considered.  The Restriction Requirement has been withdrawn in light of Applicant’s response.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itou et al. (US 2005/0277005 A1; as found in IDS dated November 18, 20120).
As to Claims 9-10, 12-13 and 15, Itou et al. discloses a method of controlling hydrogen purging of a fuel cell vehicle, comprising: a hydrogen purge valve disposed at an anode outlet and a controller that is programmed to control the hydrogen purge valve cycles based on an accelerator pedal operation (driving levels) of the vehicle which controls the required current output of the fuel cell (Fig. 1 and paragraph [0020]).  The transition states from the engine being turned from an off state to an idle state and from an idle state all the way up to 100% power consumption read on the claimed transition periods from one driving level to a higher driving level and Itou teaches wherein the valve opening time is increased based on a transition period that is activated through the use of the accelerator pedal operation and is increased longer than opening times from lesser driving levels (paragraph [0020]).  The magnitude of the required output or output current or moving average of the output current of the fuel cell stack increases with the increased driving level based on the increase in fuel pressure, stack temperature and accelerator pedal position (Fig. 5-8 and paragraph [0031]).
As to Claims 11, 14 and 16, Itou discloses of a plurality of driving levels (for example, a first and second level) based on the accelerator pedal operation (first level equates to when zero current is being produced by the fuel cell stack; second level equates to when the vehicle is idle; and subsequent levels correspond to the levels of acceleration by using the pedal of the vehicle).  Itou discloses wherein the valve opening cycle is increased based on a transition period that is activated through the use of the accelerator pedal operation and is increased longer than opening times from 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116.  The examiner can normally be reached on Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ADAM A ARCIERO/Examiner, Art Unit 1727